DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vernon 762,777.
In regard to claim 1, Vernon discloses a hose connector apparatus comprising:
a first connector 1 having a first inner end, a first outer end, and a first sidewall, the first outer end being threaded and configured to attach to a first hose (at the threaded end), the first inner end having a receiving cavity;
a gasket 4 coupled to the first connector, the gasket being coupled within the receiving cavity;
a male clamp bracket 11 coupled to the first connector, the male clamp bracket being pivotably coupled 10 to the first sidewall;

a second connector 2 having a second inner end, a second outer end, and a second sidewall, the second inner end having a protrusion portion 8, the protrusion portion being slidably engageable within the receiving cavity of the first connector, the second outer end being threaded and configured to attach to a second hose (left end of 2 is threaded for connecting to a hose);
an O-ring 6 coupled to the second connector, the O-ring being coupled around the protrusion portion 8; and
a pair of locking pins 16 coupled to the second connector, the pair of locking pins being coupled to the second sidewall to selectively engage the female bracket distal end 15 of the female clamp bracket.
In regard to claim 4, further comprising the male clamp bracket having a pair of male ears 11 pivotably coupled to the first sidewall and a male body portion 12 conforming to the curvature 18 of the first sidewall.
In regard to claim 5, further comprising the female clamp bracket having a pair of female ears pivotably 14 coupled to the pair of male ears 11, a female body portion 17 conforming to the curvature 19 of the first sidewall, and a pair of female arm portions 15 extending from the female body portion, the female bracket distal end of each of the female arm portions 15 being hooked.
In regard to claim 6, further comprising the pair of male ears 11 being pivotably coupled to a pair of primary hinges 10 coupled to the first sidewall, each of the primary hinges having a primary shaft portion and a primary cap portion (see shaft and cap of hinges 10 in fig. 4).

In regard to claim 8, further comprising the receiving cavity of the first inner end having a flared portion 3 to receive the gasket 471.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vernon 762,777.
In regard to claim 2, Vernon discloses first and second connectors with male threads, but does not disclose one with a female thread.  However, it would have been obvious to one of ordinary skill in the art to make one of the threaded ends female instead of female because the reversal of components in a prior art reference, where there is no disclosed significance to such reversal, is a design consideration within the skill of the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); In re Japikse.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vernon in view of Houze 543,871.
In regard to claims 3 and 12, Vernon discloses a hose connector apparatus comprising:
a first connector 1 having a first inner end, a first outer end, and a first sidewall, the
first outer end being threaded and configured to attach to a first hose, the first inner end having a receiving cavity, the first outer end including a male threaded portion, the receiving cavity of the first inner end having a flared portion;
a gasket 4 coupled to the first connector, the gasket being coupled within the receiving cavity within the flared portion;
a male clamp bracket 11 coupled to the first connector, the male clamp bracket being pivotably coupled to the first sidewall, the male clamp bracket having a pair of male ears 11 pivotably coupled to a pair of primary hinges 10 coupled to the first sidewall, each of the primary hinges having a primary shaft portion and a primary cap portion, the male clamp bracket having a male body portion 12 conforming to the curvature of the first sidewall;
a female clamp bracket 14 coupled to the male clamp bracket, the female clamp bracket having a pair of female ears, the pair of female ears being pivotably coupled to a pair of secondary hinges 13 coupled to the pair of male ears adjacent the male body portion, each of the secondary hinges having a secondary shaft portion and a secondary cap portion, the female clamp bracket having a female body portion 17 conforming to the curvature of the first sidewall, and a pair of female arm portions 15 extending from the female body portion, the female clamp bracket having a female bracket distal end, the female bracket distal end of each of the female arm portions being hooked;

an O-ring 6 coupled to the second connector, the O-ring being coupled around the protrusion and selectively engageable with the ring groove; and
a pair of locking pins 16 coupled to the second connector, the pair of locking pins being coupled to the second sidewall to selectively engage the female bracket distal end 15 of the female clamp bracket.
	Vernon discloses locating an o-ring on the protrusion for forming a seal between the first and second connectors, but does not locating the o-ring within a groove on the protrusion.  Houze teaches that providing a groove 12 for locating an o-ring on a protrusion, in order to form a better seal between a first and second connector is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the protrusion 8 of Vernon to include an o-ring groove, as taught by Houze.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hamer, Riper et al., Whelan, Casey, Wilson et al., Heininger, Boone, Roos, Etnyre, Fraley, Miller and Marette disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679